IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-716

                                        No. COA22-220

                                    Filed 1 November 2022

     Alamance County, No. 18CRS056582

     STATE OF NORTH CAROLINA

                  v.

     ERIC DOUGLAS MOORE


           Appeal by Defendant from judgment entered 24 May 2021 by Judge David T.

     Lambeth, Jr., in Alamance County Superior Court. Heard in the Court of Appeals 4

     October 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General
           Francisco Benzoni, for the State-Appellee.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Kathryn L.
           VandenBerg, for Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant Eric Douglas Moore appeals from judgment entered upon a jury

     verdict of guilty of first-degree murder. Defendant contends that his counsel was per

     se ineffective because he “implicitly admitted [Defendant’s] guilt to second-degree

     murder[;]” that his counsel was prejudicially ineffective because he promised a

     defense that was not delivered, presented a “pointless” defense witness, and asserted

     an incoherent defense that conceded guilt without permission; and that the trial court
                                        STATE V. MOORE

                                        2022-NCCOA-716

                                       Opinion of the Court



     erred by admitting certain opinion evidence.        After careful review, we conclude

     Defendant did not receive ineffective assistance of counsel and admission of the lay

     witness opinion testimony did not amount to prejudicial error.

                   I.   Procedural History and Factual Background

¶2         On 17 December 2018, Mary McBroom and her friend Tiyanna Love drove to

     the Sheetz on Alamance Road to purchase drugs from Defendant. McBroom told Love

     she intended to pay for the drugs with a “fake 100 dollar bill.” Love “had told her not

     to do it but she was so desperate to do it she did it anyways.” McBroom kept her car

     running while she walked over to Defendant’s car to retrieve the drugs. After the

     purchase, she jogged back to the car and sped off. Defendant was accompanied by

     Alexxa McKnight, who was in the passenger seat during the transaction. After

     McBroom left, Defendant looked over at McKnight, “flashed” the money, and said “I

     think I just got got. This is not real.” According to McKnight, Defendant appeared

     agitated and upset after the transaction.

¶3         Shortly after the transaction, McBroom and Love received text messages from

     Defendant with “[l]aughing emojis and saying, watch this.”          Defendant called

     McBroom but she did not answer. Around this time, Defendant called Quiana Miles,

     McBroom’s friend with whom she was staying, via Facebook and told her that he was

     looking for McBroom because “she had gave him a fake -- some fake money[,]” and

     that “he didn’t play about his money basically.” McBroom and Love returned to Love’s
                                         STATE V. MOORE

                                         2022-NCCOA-716

                                        Opinion of the Court



     boyfriend’s house and “chilled until like 3:00 -- like 4:00 or 5:00 in the morning” before

     McBroom went to Miles’ residence on Tucker Street, where she was staying.

¶4          Between 4:04 A.M. and 4:21 A.M., Defendant and McBroom exchanged a series

     of text messages in which McBroom acknowledged that she owed Defendant money,

     Defendant asked when she would have it, and McBroom replied that she would try

     and donate plasma. From approximately 4:22 A.M. to 5:51 A.M., McBroom called

     Defendant 22 times attempting to meet up with him. Defendant told McKnight and

     her boyfriend, Laking Crews, that he wanted to go to Tucker Street Apartments to

     “pick something up.” Shortly after McKnight backed into a parking spot at Tucker

     Street, “somebody approached the back of the car on [Defendant’s] side.” McKnight

     heard a short span of dialogue and then a gunshot. McKnight was startled and drove

     away. After driving a short distance, Defendant told McKnight to “stop and get the

     ‘F’ out of the driver’s seat.” Defendant drove to the Short Stop and then his cousin’s

     house before he “dropped himself off at home.”

¶5          At approximately 6:18 A.M., McBroom called the police and reported that she

     had been shot. Officers arrived on the scene and found McBroom “laying on their

     back face up, not moving.” McBroom ultimately died from “a penetrating gunshot

     wound of the torso.” The autopsy revealed that there was no soot or stippling in the

     entrance wound, and “[t]here were no other findings that would allow determination

     of the range of fire.”
                                       STATE V. MOORE

                                        2022-NCCOA-716

                                       Opinion of the Court



¶6         Defendant was indicted for first-degree murder, and the case proceeded to trial

     on 18 May 2021. Prior to opening statements and outside the presence of the jury,

     defense counsel informed the trial court that Defendant planned to concede that he

     fired the shot that resulted in or proximately caused McBroom’s death. Defense

     counsel also informed the trial court that at some point, he might argue that

     Defendant was guilty of lesser-included offenses. The trial court conducted a colloquy

     wherein Defendant indicated that he consented to this strategy.

¶7         During opening statements, defense counsel acknowledged that Defendant

     was a drug dealer and had previously sold drugs to McBroom, that Defendant met

     with McBroom at Tucker Street Apartments, that McBroom tried to grab drugs out

     of Defendant’s hand and started “wrestling them out of the vehicle[,]” and that

     Defendant fired a shot that entered McBroom’s midsection.

¶8         At trial, the State introduced Detective Adam Snow to testify regarding the

     text messages between Defendant and McBroom before the murder.                  Over

     Defendant’s objection, Snow testified that, in his experience, it would be easier for

     somebody to lure a victim by “continu[ing] on the normal path of drug business.”

     During his case-in-chief, Defendant introduced Ramona Rascoe, an evidence

     technician with the Burlington Police Department. Rascoe testified that a plastic

     baggie with a white powdery substance was found in the grassy area behind the

     apartment along the alley. Although Defendant initially intended to testify, he later
                                           STATE V. MOORE

                                               2022-NCCOA-716

                                           Opinion of the Court



       invoked his right to remain silent and not testify. When asked whether he spoke with

       counsel about not testifying, whether he was satisfied with his legal services, and

       whether the decision was in his best interest, Defendant responded, “[y]es.”

       Thereafter, the defense rested.

¶9           During closing arguments, defense counsel argued that the State had not met

       its burden of proving premeditation and deliberation for first-degree murder. He

       argued that Defendant did not “express any kind of anger, hatred, ill will, spite,” in

       any of the text messages between Defendant and McBroom, and that Defendant did

       not have “a premeditated and deliberated plan, to go over there and kill Mary

       McBroom.”

¶ 10         The jury returned a guilty verdict, and Defendant was sentenced to life in

       prison without parole. Defendant timely appealed.

                                         II.     Discussion

       A. Ineffective Assistance of Counsel

¶ 11         Defendant argues that he received per se ineffective assistance of counsel or,

       in the alternative, prejudicial ineffective assistance of counsel, in violation of his

       Sixth Amendment right to counsel.

¶ 12         “The right to assistance of counsel is guaranteed by the Sixth Amendment to

       the Federal Constitution and by Article I, Sections 19 and 23 of the Constitution of

       North Carolina.” State v. McNeill, 371 N.C. 198, 217, 813 S.E.2d 797, 812 (2018)
                                          STATE V. MOORE

                                           2022-NCCOA-716

                                         Opinion of the Court



       (citation omitted). “When a defendant attacks his conviction on the basis that counsel

       was ineffective, he must show that his counsel’s conduct fell below an objective

       standard of reasonableness.” State v. Braswell, 312 N.C. 553, 561-62, 324 S.E.2d 241,

       248 (1985) (citation omitted). Defendant must satisfy a two-part test to meet this

       burden:

                    First, the defendant must show that counsel’s performance
                    was deficient. This requires showing that counsel made
                    errors so serious that counsel was not functioning as the
                    ‘counsel’ guaranteed the defendant by the Sixth
                    Amendment. Second, the defendant must show that the
                    deficient performance prejudiced the defense.            This
                    requires showing that counsel’s error were so serious as to
                    deprive the defendant of a fair trial, a trial whose result is
                    reliable.

       Braswell, 312 N.C. at 562, 324 S.E.2d at 248 (quoting Strickland v. Washington, 466

       U.S. 668, 687 (1984)). “The fact that counsel made an error, even an unreasonable

       error, does not warrant reversal of a conviction unless there is a reasonable

       probability that, but for counsel’s errors, there would have been a different result in

       the proceedings.” Id. at 563, 324 S.E.2d at 248 (citation omitted).

          1. Per se Ineffective Assistance of Counsel

¶ 13         Defendant first contends that he received per se ineffective assistance of

       counsel because defense counsel “implicitly admitted Mr. Moore’s guilt to

       second-degree murder.”

¶ 14         We review per se ineffective assistance of counsel claims de novo. See State v.
                                           STATE V. MOORE

                                           2022-NCCOA-716

                                          Opinion of the Court



       Harbison, 315 N.C. 175, 337 S.E.2d 504 (1985).

¶ 15         A defendant claiming ineffective assistance of counsel must ordinarily show

       both that counsel’s performance was deficient, and that counsel’s deficient

       performance prejudiced the defense.        Strickland, 466 U.S. at 687.        However,

       “ineffective assistance of counsel, per se in violation of the Sixth Amendment, has

       been established in every criminal case in which the defendant’s counsel admits the

       defendant’s guilt to the jury without the defendant’s consent.” Harbison, 315 N.C. at

       180, 337 S.E.2d at 507-08. Statements by defense counsel “must be viewed in context

       to determine whether the statement was, in fact, a concession of defendant’s guilt of

       a crime[.]” State v. Mills, 205 N.C. App. 577, 587, 696 S.E.2d 742, 748-49 (2010)

       (citation omitted). Where “defense counsel’s statements to the jury cannot logically

       be interpreted as anything other than an implied concession of guilt to a charged

       offense, Harbison error exists unless the defendant has previously consented to such

       a trial strategy.” State v. McAllister, 375 N.C. 455, 475, 847 S.E.2d 711, 723 (2020).

       “[T]he trial court must be satisfied that, prior to any admissions of guilt at trial by a

       defendant’s counsel, the defendant must have given knowing and informed consent,

       and the defendant must be aware of the potential consequences of his decision.” State

       v. Foreman, 270 N.C. App. 784, 790, 842 S.E.2d 184, 189 (2020) (citation omitted).

¶ 16         Here, Defendant consented to counsel’s strategy of admitting that Defendant

       fired the shot that resulted in or proximately caused McBroom’s death, and arguing
                                   STATE V. MOORE

                                   2022-NCCOA-716

                                  Opinion of the Court



that Defendant was guilty of lesser-included offenses. Prior to opening statements,

the trial court conducted the following colloquy with Defendant regarding trial

strategy:

            THE COURT: [Your attorney] has talked to you about this
            issue. You’ve prepared your defense and what he’s telling
            me is that you all discussed it and that you’ve agreed with
            him that your best strategy in this case is to acknowledge
            the fact that you did fire the shot but that you did so in self-
            defense or by accident I think is what [your attorney] said
            yesterday would be potentially where he sees this evidence
            going.
            And that you don’t believe that you’re guilty of first degree
            murder but it’s possible that you’d be asking for some this
            (sic) lesser included offenses when we get to the end of this
            trial.
            Has [your attorney] discussed all of that with you?
            DEFENDANT: Yes.
            THE COURT: Okay. And do you agree and do you consent
            that that’s a strategy that you’d like to follow to go ahead
            and admit -- have him admit as early as opening
            statements that you, in fact, fired the shot even though it
            wasn’t on purpose potentially or it was in self-defense
            potentially?
            DEFENDANT: Yes.
            THE COURT: And is that a decision that you make freely,
            voluntarily and understandingly and of your own free will?
            DEFENDANT: Yes.
            THE COURT: All right. And do you fully consent to him
            taking that strategy and going ahead and throughout this
            trial, again, starting as early potentially as the opening
            statement, going ahead and letting the jury know those are
            the facts as you see them?
                                           STATE V. MOORE

                                           2022-NCCOA-716

                                          Opinion of the Court



                      DEFENDANT: Yes.
                      THE COURT: Okay. All right. Thank you. You may have
                      a seat.

       Because Defendant consented to his counsel’s implied concession of Defendant’s guilt

       to second-degree murder, no Harbison error exists, and Defendant did not receive per

       se ineffective assistance of counsel. Foreman, 270 N.C. App. at 790, 842 S.E.2d at

       189.

          2. Prejudicially Ineffective Assistance of Counsel

¶ 17            Defendant alternatively contends that he received prejudicially ineffective

       assistance of counsel because defense counsel promised a defense that was not

       delivered, presented a “pointless” defense witness, and asserted an incoherent

       defense that conceded guilt without permission.

¶ 18            “The merits of an ineffective assistance of counsel claim will be decided on

       direct appeal only when the cold record reveals that no further investigation is

       required.” State v. Friend, 257 N.C. App. 516, 521, 809 S.E.2d 902, 906 (2018)

       (internal quotation marks and citation omitted).          Here, we address Defendant’s

       ineffective assistance of counsel claim because no further investigation is required to

       do so.

                a. Self-Defense

¶ 19            Defendant first argues that counsel was prejudicially ineffective because he

       promised to argue self-defense in opening statements and subsequently failed to do
                                    STATE V. MOORE

                                    2022-NCCOA-716

                                   Opinion of the Court



so. Prior to opening arguments, defense counsel stated to the court:

             Your Honor, at my opening, either whether it’s done now
             or at the State’s evidence, and obviously during any closing
             arguments, we’re going to concede that Mr. Moore actually
             fired the shot that resulted or proximately caused Ms.
             McBroom’s death and I need his consent on the record and
             permission for me to do that. And at some point I may be
             arguing obviously for lesser included offenses and I want
             his consent to do that as well. We’ve discussed it. He
             understands that you’re going to be asking him questions
             under oath about that.

Defendant indicated to the court that he consented to this strategy. During opening

statements defense counsel stated,

             At that point, Mary McBroom tries to grab the drugs out of
             Mr. Moore’s hand and starts wrestling them out of the
             vehicle. And as Mr. Moore is trying to get those drugs back
             from her, she reaches back like she’s going to pull
             something out of her pocket.
             Now, Mr. Moore had Laking Crews’ .22, pistol in the back
             seat of the car. He pulls it out and as she’s reaching back,
             makes one shot and it enters her midsection. And at that
             point, Alexxa McKnight takes off. Mary McBroom walks
             off. They didn’t know if she was hit or what else happened
             to Mary McBroom. Obviously, Ms. McBroom later calls 911
             after the three left the area.

After the State rested, defense counsel indicated to the trial court, “I’ll have one short

witness and then the defendant is going to testify in the morning.” The trial court

conducted the following colloquy with Defendant to confirm that he understood his

defense:

             THE COURT: [Your attorney] has been representing you
                     STATE V. MOORE

                      2022-NCCOA-716

                     Opinion of the Court



and you’ve had time to talk to him about your defense and
about the different issues in the case, right?
DEFENDANT: Yes, sir.
THE COURT: He’s indicating to me that it’s your intention
as a defendant to put on evidence, number one. And
number two, as part of that evidence, actually to testify in
your own defense. Is that correct?
DEFENDANT: Yes, sir.
THE COURT: Do you understand that, of course, the law –
I’m sure [Your attorney]’s gone over this with you and
you've heard me tell the jury this more than several times
here this week. The law requires you to put on no defense
at all, right? You can sit down and say I’m not saying a
word, I’m not putting on any evidence, no defense, no
witnesses, nobody, because it’s solely the State’s burden of
proof to prove whether you're guilty or not.            You
understand all of those things?
DEFENDANT: Yes, sir.
THE COURT: Do you understand that it’s your absolute
right as a defendant to remain silent and not testify
yourself. Do you understand that?
DEFENDANT: Yes, sir.
...
THE COURT: And then, secondly, we’re not going to get to
it this afternoon but I’m expecting tomorrow morning at
some point, if you still want to take the stand, that you
would be called to the stand by your attorney. Is that what
you wish to do?
DEFENDANT: Yes, sir.
THE COURT: And is that – and testify in your own
defense?
DEFENDANT: Yes, sir.
THE COURT: Is that a decision that you make freely,
voluntarily and understandingly and of your own free will?
                                          STATE V. MOORE

                                           2022-NCCOA-716

                                          Opinion of the Court



                    DEFENDANT: Yes, sir.

¶ 20         On the final day of trial, however, Defendant decided not to testify, and the

       trial court conducted the following colloquy with Defendant:

                    THE COURT: All right. I’ve had a pretrial conference this
                    morning.   Not pretrial.     Pre-session conference this
                    morning with the attorneys. And [your attorney] informed
                    me, Mr. Moore, that upon reflection and upon meeting last
                    night with [your attorney] and, again, confirming this
                    morning with him, that you decided not to testify. Is that
                    correct?
                    DEFENDANT: Yes, sir.
                    ...
                    THE COURT: Okay. So we went through a colloquy
                    yesterday about – dialogue yesterday, and you told me you
                    understood you had the right to remain silent, you
                    understood you didn’t have to call any witnesses but you
                    were going to do so anyway and understood you had the
                    right to testify or not to testify. That is your absolute right
                    under the Constitution of the United States.               You
                    understand all of that?
                    DEFENDANT: Yes.
                    THE COURT: You told me yesterday that you had decided,
                    and talked to [your attorney] all along about all of this, but
                    you had decided to testify yesterday and it’s my
                    understanding now you changed your mind and decided to
                    invoke your right to remain silent and not testify. Is that
                    correct?
                    DEFENDANT: Yes.

¶ 21         Defendant endorsed the strategy used by defense counsel by expressing to his

       counsel, which he acknowledged on the record, that he consented to counsel putting

       on a self-defense defense, which included admitting that he fired the fatal shot, and
                                          STATE V. MOORE

                                          2022-NCCOA-716

                                         Opinion of the Court



       that he intended to testify in his own defense. Defendant cannot now be heard to

       complain that this strategy was ineffective.

             b. Witness Testimony

¶ 22         Defendant next contends that counsel was prejudicially ineffective because he

       called only one witness “whose testimony was pointless.” Roscoe’s testimony revealed

       that a plastic baggie containing a white powdery substance was discovered near the

       scene but was not tested in any way. Roscoe’s testimony was not “pointless” because

       it showed potential shortcomings in processing the crime scene in that the substance

       was not tested for fingerprints or otherwise. See State v. Brindle, 66 N.C. App. 716,

       718, 311 S.E.2d 692, 693-94 (1984) (“Ineffective assistance of counsel claims are not

       intended to promote judicial second-guessing on questions of strategy and trial

       tactics.”). Therefore, defense counsel’s presentation of evidence was not deficient and

       did not amount to ineffective assistance of counsel.

             c. Closing Argument

¶ 23         Defendant contends that counsel’s closing argument was deficient and

       prejudicial because it “conceded guilt without permission and . . . did not outline a

       clear, coherent defense or contention as to verdict.” Defendant mischaracterizes the

       nature of counsel’s closing argument. As an initial matter, Defendant previously

       consented to arguing for lesser included offenses, and counsel’s statements during

       closing argument did not amount to a concession of guilt to second-degree murder.
                                   STATE V. MOORE

                                   2022-NCCOA-716

                                  Opinion of the Court



During closing arguments, counsel argued, inter alia, a lack of premeditation and

malice, thereby negating the essential elements of first-degree murder.        When

discussing the elements of second-degree murder, counsel defined “malice” as

             not only hatred, ill will, or spite, as it ordinarily is
             understood -- to be sure that is malice -- but it also means
             that condition of the mind which prompts a person to take
             the life of another intentionally or to intentionally inflict
             serious bodily harm which proximately results in another’s
             death without just cause, excuse or justification.

Defense counsel argued,

             when you consider all the evidence that you’ve heard, that
             the most that you could find Mr. Eric Moore guilty of in this
             particular case is second degree murder upon a finding of
             malice.
             And, again, you’ve not been presented any witnesses from
             the State that actually saw the exchange that went on
             between those two that led up to this. Didn’t have
             somebody that saw that. And the State obviously can prove
             their case and the judge will instruct you about
             circumstantial evidence but I’m arguing to you that that
             doesn’t mean that you fill in a lot of gaps with what you
             think or speculate as to exactly what happened because
             anybody charged with a crime is due the benefit of any
             reasonable doubt that you might have.

Defendant contends that, instead of this strategy, counsel could have “(1) explicitly

argued for a not guilty verdict based on the State’s failure to prove who the shooter

was given Mary’s statement (‘I don’t know’ who shot me), the texts, the physical

evidence, and the witnesses who were clearly hiding something; or (2) explicitly

argued (with consent) for a second-degree verdict.” However, we are not in a position
                                          STATE V. MOORE

                                           2022-NCCOA-716

                                          Opinion of the Court



       to “second-guess counsel’s assistance after conviction or adverse sentence . . . [and] a

       court must indulge a strong presumption that counsel’s conduct falls within the wide

       range of reasonable professional assistance; that is, the defendant must overcome the

       presumption that, under the circumstances, the challenged action might be

       considered sound trial strategy.” State v. Smith, 241 N.C. App. 619, 629-30, 773

       S.E.2d 114, 121 (2015) (quoting Strickland, 466 U.S. at 689). We conclude that

       defense counsel presented a coherent closing argument to negate the elements of

       first-degree murder, and Defendant did not receive ineffective assistance of counsel.

       Braswell, 312 N.C. at 562, 324 S.E.2d at 248.

       B. Opinion Evidence

¶ 24         Lastly, Defendant argues that the trial court erred by admitting Snow’s

       opinion testimony and that without his testimony, “there is a reasonable possibility

       the defense could have convinced the jury there was doubt as to both first- and

       second-degree murder.”

¶ 25         “We review a trial court’s ruling on the admissibility of lay opinion testimony

       for abuse of discretion.” State v. Belk, 201 N.C. App. 412, 417, 689 S.E.2d 439, 442

       (2009) (citation omitted).

¶ 26         Lay witness opinion testimony is “limited to those opinions or inferences which

       are (a) rationally based on the perception of the witness and (b) helpful to a clear

       understanding of his testimony or the determination of a fact in issue.” N.C. Gen.
                                         STATE V. MOORE

                                          2022-NCCOA-716

                                         Opinion of the Court



       Stat. § 8C-1, Rule 701 (2021). “In determining whether a criminal defendant is

       prejudiced by the erroneous admission of evidence, the question is whether there is a

       reasonable possibility that, had the evidence not been admitted, the jury would have

       reached a different verdict.”     State v. Malone-Bullock, 278 N.C. App. 736,

       2021-NCCOA-406, ¶ 27 (citation omitted).

¶ 27         During Snow’s testimony, the following colloquy took place:

                    STATE: Regarding the discussions that occurred between
                    Mr. Moore and Ms. McBroom after the incident at Sheetz,
                    in your experience, would it be easier or more difficult for
                    somebody to lure their victim to them by threats or by
                    promises?
                    DEFENSE: Objection.
                    THE COURT: Overruled.
                    SNOW: It would [be] easier to continue on the normal path
                    of drug business. So if I’m trying to recontact somebody I
                    had done a previous deal with, then I would continue
                    business as usual if I want to make another attempt to
                    contact that user.
                    STATE: So when Ms. McBroom contacted Mr. Moore
                    around 4:07 or afterwards that evening, had Mr. Moore
                    said, I’m going to kill you, it’s unlikely that Ms. McBroom
                    would have made herself available to the defendant?
                    DEFENSE: Objection.
                    THE COURT: Overruled.
                    SNOW: Correct.

¶ 28         Even if the testimony was erroneously admitted, its admission does not

       amount to prejudicial error. The State did not refer to Snow’s testimony during
                                         STATE V. MOORE

                                            2022-NCCOA-716

                                        Opinion of the Court



       closing arguments, but rather alluded generally to the commonsense notion that:

                   If he had said, Mary, I’m going to get you; Mary, I’m going
                   to kill you; I’m coming for you Mary, Mary would have
                   ducked and run. She would have covered. She would have
                   found something to do. She would have got out of the way.
                   He lured her into a false sense of security. Hey, we’re good.
                   I got your back. You don’t have somebody’s back. You don’t
                   want to front somebody -- you’re not going to front
                   somebody anymore money when they’ve already stolen the
                   drugs from your hand and ripped you off. He plays the
                   friend card. He plays that game so that she’ll come to him.
                   And she did.

       Thus, Defendant has failed to show a reasonable possibility that the jury would have

       reached a different verdict absent Snow’s testimony. Malone-Bullock, 278 N.C. App.

       736, 2021-NCCOA-406, ¶ 27.

                                     III.     Conclusion

¶ 29         Defendant did not receive ineffective assistance of counsel and admission of

       Snow’s opinion testimony was not prejudicial error.

             NO ERROR IN PART; NO PREJUDICIAL ERROR IN PART.

             Judges TYSON and INMAN concur.